DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 were rejected in Office Action mailed on 08/16/2021.
Applicant filed a response and amended claims 1-8. 
Claims 1-16  are currently pending in the application, of claims 9-16 are withdrawn from consideration.
The merits of claims 1-8 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (U.S. Patent Application 2006/0088738) and further in view of Takatsuji et al. (U.S. Patent Application Publication 2008/0012535).
Regarding claim 1, Aso teaches a fuel cell system (paragraph [0020]-[0021]), comprising:
a load (5) (abstract) (paragraph [0008]) including a traction motor (i.e., vehicular drive motor) (paragraph [0001], [0023]-[0025]) or an inverter (paragraph [0028]);

a battery (7) (paragraph [0046]) (see figure 2) connected to the load (5) and configured to selectively supply electrical power to the load (5) (i.e., distributing power from the stack to the main load (5) and operable for distribution of power from the stack to the battery and from the battery to the load (5)) (abstract) (paragraph [0008]-[0009]).
a battery heater (6) (i.e., heater) configured to supply heat to the battery (paragraph [0026], [0030]); and
a fuel cell unit electronic control unit (i.e., system controller) (8) (paragraph [0024], [0047]). 
As to the fuel cell unit electronic control unit comprising at least a second processor, a second memory, and a second input/output unit, while not explicitly articulated in Aso, such would be implicit or at the very least highly obvious as control units are known to encompass such components1. It would be apparent to a skilled artisan for a control unit to include and direct the operations of other unit such as a processor, memory, input/output devices. Nonetheless, Aso teaches the control unit have corresponding commands (i.e., CT1-CT3) that control different operations (paragraphs [0041]-[0048], [0051], [0067]-[0071]) which would require a processor, memory and input/output signals. 

Takatsuji, related to a fuel cell system (i.e., electric storage device), teaches a fuel cell system (paragraph [0001]) which similar to Aso and the claimed invention, is configured to power a vehicle (paragraph [0001]). Takatsuji teaches the system having a power train electronic control unit (i.e., power train controller) (10) (see figure 1) (paragraph [0027]) that includes an input/output unit (i.e., regulate output from input signals) (paragraph [0027]). Takatsuji teaches the power train controller controls an inverter, a motor (i.e., engine), and a battery controller (see figure 1) through actuators and sensors which are known in the art (paragraph [0021], [0027]). Similar to Aso, it is apparent to a skilled artisan for controllers to require a processor and a memory in order to regulate and control different operations of the system.
As such, it would be obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aso to include a power train electronic control unit as taught by Takatsuji thereby arriving at a system that would include a fuel cell unit electronic control unit and a power train electronic control each with corresponding processors, memories, and input/output units, and the motivation would have been, to increase system operation efficiency (paragraph [0027]-[0028], [0029]).

Regarding claim 2, Aso teaches a fuel cell system comprising a fuel cell unit electronic control unit and the battery as described above in claim 1. With respect to the limitations “selectively supplies a surplus electrical power of the fuel cell to one or both of the battery and the battery heater, based on at least one of 25whether the state of charge of the battery is higher or lower than the threshold value, and whether the battery temperature is higher or lower than the temperature threshold.”, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the fuel cell system 
Regarding claim 3, Aso teaches a fuel cell system comprising a  fuel cell unit electronic control unit and the battery as described above in claim 1. With respect to the limitations “in a case that the state of charge of the battery is lower than the threshold value and that the battery temperature is higher than the threshold temperature, the power control unit supplies the surplus electrical power of the fuel cell 5to the battery.”, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the fuel cell system of Aso possesses the requisite claimed structure (i.e., a load, a fuel cell, a battery, a battery heater, a power control unit) such that it would necessarily follow that the system would be capable of performing the recited functionality.
Regarding claim 4, Aso teaches a fuel cell system comprising a fuel cell unit electronic control unit as described above in claim 1. With respect to the limitations “to initiate the warm-up control in the fuel cell, and carry out charging of the 10battery, by further supplying to the battery surplus electrical power due to additional power generation implemented together with the warm-up control.”, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the fuel cell system of Aso possesses the requisite claimed structure (i.e., a load, a fuel cell, a battery, a battery heater, a power control unit) such that it would necessarily follow that the system would be capable of performing the recited functionality.
Regarding claim 5, Aso teaches a fuel cell system comprising a fuel cell unit electronic control unit and the battery as described above in claim 1. With respect to the limitations “in a case that the state of charge of the battery is higher than the threshold value and that the battery temperature is lower than the threshold temperature, the power control unit supplies the surplus electrical power of the fuel cell to the battery heater.”, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the fuel cell system of Aso possesses the requisite claimed structure (i.e., a load, a fuel cell, a battery, a battery heater, a power control unit) such that it would necessarily follow that the system would be capable of performing the recited functionality.
Regarding claim 6, Aso teaches a fuel cell system comprising a fuel cell electronic control unit as described above in claim 1. With respect to the limitations “to initiate the warm-up control in the fuel cell, and raise the temperature of the battery, by further supplying to the battery heater surplus 25electrical power due to additional power generation.”, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the fuel cell system of Aso possesses the requisite claimed structure (i.e., a load, a fuel cell, a battery, a battery heater, a power control unit) such that it would necessarily follow that the system would be capable of performing the recited functionality.
Regarding claim 7, Aso teaches a fuel cell system comprising a fuel cell electronic control unit and the battery as described above in claim 1. With respect to the limitations “in a case that the state of charge of the battery is lower than the threshold value and that the battery temperature is 30lower than the threshold temperature, the power control unit - 24 -supplies 
Regarding claim 8, Aso teaches a fuel cell system comprising a fuel cell unit electronic control unit as described above in claim 1. With respect to the limitations “carries out additional power generation within a range in which the battery heater is 10configured to be energized, and from a point in time at which the battery temperature has exceeded the threshold temperature, carries out additional power generation within a range in which the battery is configured to be charged.”, such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the fuel cell system of Aso possesses the requisite claimed structure (i.e., a load, a fuel cell, a battery, a battery heater, a power control unit) such that it would necessarily follow that the system would be capable of performing the recited functionality.

Response to Arguments
Applicant arguments filed on 11/12/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into 
Examiner appreciates the amendments to the abstract therefore; the previous objection to the specification has been withdrawn. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masuda et al. (U.S. Patent Application Publication 2014/0236379). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Control_unit (evidence of control units including processor, memory, and input/output signals – i.e., memory, arithmetic control unit, input and output devices, etc.).